Appeal by the defendant from two judgments of the Supreme Court, Suffolk County (D’Amaro, J.), both rendered November 27, 1985, convicting him of robbery in the first degree (two counts) under indictment No. 192/85, upon a jury verdict, and criminal possession of stolen property in the third degree under S.C.I. No. W688/85, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
While a defendant may, for the first time on appeal, assert a claimed deprivation of the State constitutional right to counsel (see, People v Samuels, 49 NY2d 218, 221), "[t]his does not, however, dispense with the need for a factual record sufficient to permit appellate review” (People v Kinchen, 60 NY2d 772, 773-774; see, People v Donovon, 107 AD2d 433, 441). Since the hearing record is devoid of any evidence that the defendant was represented by counsel on pending charges when he confessed to the crimes of which he now stands convicted, the defendant’s claim must fail (see, People v Kazmarick, 52 NY2d 322; People v Rapinett, 113 AD2d 959; People v Donovon, supra).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Kooper, Harwood and Balletta, JJ., concur.